Citation Nr: 0816305	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  99-18 118A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral knee and 
hip disabilities as secondary to shell fragment wounds of the 
right leg and foot.

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of shell fragment wounds to the right leg and 
posterior portions of the right foot with retained foreign 
body, involving Muscle Group XI.

3.  Entitlement to a separate compensable rating for deep 
scars, residuals of shell fragment wounds to the right lower 
extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1967 to April 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") on January 13, 
2006, which vacated a December 2004 Board decision including 
as to the increased rating issue on appeal and remanded the 
case for additional development.  The December 2004 Board 
decision had also remanded the issue of entitlement to 
service connection for bilateral hip and knee disabilities 
for issuance of a statement of the case.  These issues 
initially arose from a March 1998 rating decision from the 
New York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The Board, among other things, 
remanded the issues remaining on appeal for additional 
development in August 2006.

The August 2006 Board decision also noted that the veteran's 
service representative had asserted the September 1997 claim 
had requested entitlement to increased ratings for matters 
not adjudicated in a rating decision.  This matter was 
referred to the RO for appropriate action; however, there is 
no indication of any subsequent action and it is again 
referred for consideration.  

The Board notes that the issue of entitlement to service 
connection for bilateral hip and knee disabilities was not 
addressed in a statement of the case and has not been 
perfected for appellate review.  Although the December 2004 
Board decision including instructions that a statement of the 
case be issued and that the veteran be provided the requisite 
period of time to perfect an appeal, the matter was 
apparently instead addressed in a January 2008 supplemental 
statement of the case without notice as to the action 
necessary to perfect the appeal.  VA regulations provide that 
in no case will a supplemental statement of the case be used 
to respond to a notice of disagreement on newly appeal issues 
that were not addressed in the statement of the case.  
38 C.F.R. § 19.31(a) (2007).  

It is also significant to note that the March 1998 rating 
decision denied the service connection claim as not well 
grounded, but that on November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. § 5100 
et seq.) became law, which, among other things, eliminated 
the concept of a well-grounded claim and superseded the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA could not assist in the development of a claim that 
was not well grounded.  Therefore, the Board finds the claim 
must be adjudicated de novo prior to appellate review.  

The issue of entitlement to service connection for bilateral 
knee and hip disabilities as secondary to shell fragment 
wounds of the right leg and foot is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision was 
obtained.

2.  The residuals of shell fragment wounds to the right lower 
extremity are manifested by pain and multiple retained 
metallic fragments; the residuals are productive of not more 
than a moderate muscle injury.

3.  A separate rating is warranted for deep scars to the 
right lower extremity with an area of involvement less than 
77 square centimeters.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of shell fragment wounds to the right leg and 
posterior portion of the right foot with retained foreign 
body, involving Muscle Group XI, are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 4.73, 
Diagnostic Code 5311 (2007).

2.  The criteria for a separate 10 percent disability rating 
for scars to the right lower extremity effective from August 
30, 2002, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. § 4.118, Diagnostic Code 7801 
(effective from August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the VCAA, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), and as interpreted by the Court 
have been fulfilled by information provided to the veteran by 
correspondence dated in January 2004 and September 2006.  
Those letters notified the veteran of VA's responsibilities 
in obtaining information to assist in completing his 
increased rating claim, identified the veteran's duties in 
obtaining information and evidence to substantiate his claim, 
and requested that he send in any evidence in his possession 
that would support his claim.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in the September 2006 
correspondence.  The Board further finds that through 
statements submitted on his behalf the veteran has 
demonstrated actual knowledge of all relevant VA laws and 
regulations concerning his increased rating claim.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The rating 
criteria were adequately reported in statements of the case 
and the veteran's service representatives have demonstrated 
full knowledge of the applicable law.  The notice 
requirements pertinent to the issue on appeal have been met 
and all identified and authorized records relevant to the 
matter have been requested or obtained.  Further attempts to 
obtain additional evidence would be futile.  The Board finds 
the available medical evidence is sufficient for an adequate 
determination.  There has been substantial compliance with 
all pertinent VA law and regulations and to move forward with 
the claim would not cause any prejudice to the appellant.

Factual Background

The service medical records show that the veteran sustained 
multiple shell fragment wounds to his right leg and foot from 
a grenade explosion during combat in Vietnam in February 
1968.  An operation report dated February 10, 1968, noted 
several fragments had penetrated the fascia and that the mid-
posterior left calf fragment penetrated into the anterior 
compartment.  It was noted that all other wounds were fairly 
minor.  The wounds were debrided and irrigated and dressings 
were applied.  A February 26, 1968, report noted the post-
operative course had been quite satisfactory.  Records show 
he was treated aboard the USS Sanctuary immediately post-
injury and subsequently transferred to stateside for 
treatment and convalescence.  The veteran's wounds healed 
without complication except for his right ankle wound where 
he continued to have pain.  A March 1968 report noted 
fragment wounds to the buttocks and legs with no nerve or 
artery involvement.  In April 1968, he underwent excision of 
a large metallic fragment anterior and inferior to the medial 
malleolus which appeared to be infringing on the ankle joint.  
Post-operatively, the veteran responded well and experienced 
minimal discomfort.  His wounds healed without further 
complication and he was discharged back to duty in May 1968.  
His separation examination in March 1969 was essentially 
normal except for multiple scars to the legs and buttocks.

VA examination in January 1972, in pertinent part, revealed 
three keloid scars, anteriorly, and one scar, posteriorly, on 
the right lower leg, and one small scar on the right ankle.  
X- ray studies showed no evidence of fibula or tibia 
fracture.  There were several minute foreign body shadows in 
the soft tissue of the right leg and one small body in the 
lower posterior portion of the right foot, just below the os 
calcis.  A February 1972 rating decision established service 
connection including for residuals of shell fragment wound to 
the right leg and posterior portion of the right foot with 
retained foreign bodies and scars, involving Muscle Group 
(MG) XI.  A noncompensable evaluation was assigned effective 
from December 28, 1971. 

VA examination in January 1995 revealed a small 3 centimeter 
(cm) by 2.5 cm scar on the medial surface of the right leg.  
The examiner noted the scar was nontender and mobile.  The 
diagnoses included multiple scars secondary to shrapnel 
wounds, some major and some minor, without neurological or 
vascular deficit.  It was noted there was no keloid 
formation.  A January 1995 muscle injuries examination 
included no complaints or findings specific to injuries to 
muscle group XI of the right lower extremity.  A February 
1995 rating decision awarded an increased 10 percent rating 
effective from December 13, 1994.  The veteran subsequently 
requested entitlement to an increased rating in 
correspondence received by VA in September 1997.

On VA scar examination in December 1997 there was a 4.5 cm by 
1 cm scar to the medial aspect of the right leg that was 
deep, mobile, and nontender, a 5 cm by 3 cm deep scar on the 
anteromedial aspect of the right leg that was into bone and 
mobile, and a 1.5 cm by 2 cm deep, adherent scar on the right 
lower leg.  The scars were well healed and some were 
adherent.  They were not depressed or tender.  There was no 
significant tissue loss, inflammation, edema, discoloration, 
or keloid formation, and no functional impairment due to the 
scars.  X-ray studies showed metallic foreign bodies in the 
right leg posteriorly to the tibia, the Achilles tendon and 
soft tissues, and in the soft tissues inferior to the 
calcaneous.

On VA neurological examination in December 1997 the veteran 
reported occasional numbness and tingling in different 
regions of his lower extremities, mostly on the left side.  
Strength in the right lower extremity was 4+/5 diffusely with 
some general pain limitation.  Sensation was intact and 
coordination and gait were normal in the right lower 
extremity.  The diagnoses included soft tissue injuries to 
the posterior calves without neurological impairment.  On VA 
joint examination the veteran complained of occasional right 
ankle pain.  The examiner noted there was no redness, edema, 
or effusion in the right ankle.  Gait was stable and ability 
to squat was full.  Dorsiflexion was from 0 to 10 degrees and 
plantar flexion was from 0 to 45 degrees.  Supination and 
pronation were full.  The diagnoses included possible 
degenerative disease in the right ankle.

On VA scar examination in November 2000 the veteran reported 
increased muscle pain from all of his shell fragment scars 
since the last VA examination.  The scars on the right lower 
leg and foot were described as a 4 cm by 1 cm scar to the 
posterior aspect of the knee that was deep into muscle and 
tender, a 6 cm by 2.5 cm scar to the leg that was into skin 
deep and mobile, and a 3 cm linear scar to the medial aspect 
of the ankle into skin deep that was mobile and tender.  The 
diagnoses included muscle pain due to penetration and 
retained foreign body in the posterior Muscle Group XI and 
foot due to muscle irritation and inflammation.  

VA examination of the right foot in November 2000 showed full 
range of motion in the right ankle with no edema, 
instability, weakness, or tenderness.  Gait was stable and 
there was no evidence of any functional limitation on 
standing or walking.  The examiner noted that X-ray studies 
in January 1998 showed two small metallic fragments on the 
right side behind the Achilles tendon and inferior aspect of 
the heel.  The diagnoses included shrapnel wound of the right 
ankle with retained foreign bodies and mild right Achilles 
peri-tendonitis.

On VA muscle examination in September 2001 the veteran 
complained of pain in various muscles affected by the shell 
fragment wounds, including the right ankle, but more so to 
the left side.  The examiner noted that muscle pain did not 
interfere with his daily activities.  The scars were not 
sensitive or tender and range of motion of the right ankle 
was full.  Right calf muscle strength was 5/5, with evidence 
of mild atrophy.  The diagnoses included residuals of 
shrapnel wounds to the right leg and ankle with retained 
foreign bodies.

A September 2003 VA examiner noted that he had reviewed the 
claims file and had examined the veteran on several occasions 
previously.  It was noted the veteran's complaints involved 
primarily his left side.  There were no specific complaints 
regarding the right leg or right foot/ankle disorder.  
Examination revealed palpable superficial shrapnel in the 
right ankle area.  There was no evidence of fatigue or 
instability in the right leg or ankle and no functional loss 
of use.  The diagnoses included shell fragments in the 
posterior aspect of the right leg and right ankle, involving 
Muscle Group XI.

On VA examination in September 2007 the veteran complained of 
pain and weakness in the leg with pain in the scar area of 
the thigh.  He stated that walking long distances and any 
physical work precipitated flare-ups of leg pain.  He 
estimated the severity of flare-ups as seven on a ten point 
scale which occurred every day and lasted three to four 
hours.  The episodes were alleviated by rest and pain relief 
medication.  

The examiner noted the injuries involved muscle groups XI, 
XII, XIII, and XVII which were identified as the gluteus 
maximus and hamstring.  No bony structures were involved.  
There were 3 cm by 2 cm and 2 cm by 1 cm scars on the right 
leg, a 4.5 cm by 1.8 cm scar to the medial aspect of the mid 
tibial shaft, a 2 cm by 2 cm scar to the right leg, and a 2 
cm by 1 cm scar on the medial aspect.  The scars were 
described as hypersensitive and tender to palpation, 
particularly to the right thigh, and adherent to the 
underlying soft tissue.  The right leg scar was adherent to 
the subcutaneous tissue, but moveable over the tibial shin.  
There was a partial loss to the hamstring.  There was no 
bone, joint, or right lower extremity nerve damage.  Muscle 
strength was 5/5, with no muscle herniation or loss of muscle 
function.  The diagnoses included status post shrapnel injury 
to the bilateral gluteus maximus and bilateral hamstring 
muscles and chronic lower extremity myofascial pain syndrome 
due to muscle strain and irritation from the presence of 
multiple foreign bodies.  The muscle injuries were considered 
to be slight to moderate in severity with muscle fatigue and 
gait abnormality.  

A September 2006 private medical evaluation was directed at 
treatment for the veteran's back, with a passing reference to 
pain in the lower extremities.

On VA neurology examination in September 2007 the veteran 
complained of buttock, thigh, and calf pain with numbness and 
tingling to different regions of the lower extremities, left 
more than right.  On motor examination lower extremity 
strength was 4+/5, diffusely.  There was some pain limitation 
and soft tissue injuries to the posterior thighs and calves.  
Muscle mass was decreased in some areas of the thigh.  
Reflexes were 2+ to the knees and 1+ to the ankles.  Pin 
prick sensation was normal.  Vibration was decreased on the 
left as compared to the right at the level of the ankle.  
Coordination testing revealed heel to shin and rapid 
alternating movements were normal.  Gait was normal and the 
veteran was able to tandem walk.  The diagnoses included soft 
tissue injuries to the posterior thighs and calves 
contributing to local sensory abnormalities and local muscle 
injury.  The examiner stated there was no neurologic 
diagnosis for this matter.  

Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2007).

The Court has held that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Upon award of service 
connection, separate compensable evaluations may be assigned 
for separate periods of time if such distinct periods are 
shown by the competent evidence of record during the appeal, 
a practice known as "staged" ratings.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2007).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2007).  Disabilities may be rated 
separately without violating the prohibition against 
pyramiding if the disorder does not constitutes the same 
manifestations.  Evans v. Brown, 9 Vet. App. 273 (1996).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2007).

VA regulations provide principles of combined ratings for 
muscle injuries, including that a muscle injury rating will 
not be combined with a peripheral nerve paralysis rating of 
the same body part, unless the injuries affect entirely 
different functions.  38 C.F.R. § 4.55(a) (2007).  For rating 
purposes, the skeletal muscles of the body are divided into 
23 muscle groups in 5 anatomical regions: 6 muscle groups for 
the shoulder girdle and arm (diagnostic codes 5301 through 
5306); 3 muscle groups for the forearm and hand (diagnostic 
codes 5307 through 5309); 3 muscle groups for the foot and 
leg (diagnostic codes 5310 through 5312); 6 muscle groups for 
the pelvic girdle and thigh (diagnostic codes 5313 through 
5318); and 5 muscle groups for the torso and neck (diagnostic 
codes 5319 through 5323). 38 C.F.R. § 4.55(b).  For 
compensable muscle group injuries which are in the same 
anatomical region but do not act upon the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  38 C.F.R. § 4.55(e).

For VA rating purposes, an open comminuted fracture with 
muscle or tendon damage will be rated as a severe injury of 
the muscle group involved unless, for locations such as in 
the wrist or over the tibia, evidence establishes that the 
muscle damage is minimal.  38 C.F.R. § 4.56(a) (2007).  A 
through and through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  The cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(c).  

Evaluation of muscle injuries as slight, moderate, moderately 
severe, or severe, is based on the type of injury, the 
history and complaints of the injury, and objective findings.  
38 C.F.R. § 4.56(d).  The Court, citing Robertson v. Brown, 5 
Vet. App. 70 (1993), held that 38 C.F.R. § 4.56(d) is 
essentially a totality-of-the-circumstances test and that no 
single factor is per se controlling.  Tropf v. Nicholson, 20 
Vet. App. 317 (2006).  

A slight muscle injury is a simple wound to the muscle 
without debridement or infection.  Records of the injury are 
demonstrated by a superficial wound with brief treatment and 
return to duty, healing with good functional results, and no 
cardinal signs or symptoms of muscle disability.  The 
objective findings would include a minimal scar, but no 
evidence of fascial defect, atrophy, or impaired tonus and no 
impairment of function or metallic fragments retained in 
muscle tissue.  38 C.F.R. § 4.56(d).

A moderate disability of the muscles may result from through 
and through or deep penetrating wounds of relatively short 
track by a single bullet or small shell or shrapnel fragment.  
The absence of the explosive effect of a high velocity 
missile and of residuals of debridement or of prolonged 
infection also reflects moderate injury.  The history of the 
disability should be considered, including service department 
records or other sufficient evidence of hospitalization in 
service for treatment of the wound.  Consistent complaints on 
record from the first examination forward of one or more of 
the cardinal symptoms of muscle wounds, particularly fatigue 
and fatigue-pain after moderate use, and an effect on the 
particular functions controlled by the injured muscles should 
be noted.  Evidence of moderate disability includes entrance 
and (if present) exit scars which are linear or relatively 
small and so situated as to indicate relatively short track 
of missile through muscle tissue, signs of moderate loss of 
deep fascia or muscle substance or impairment of muscle 
tonus, and of definite weakness or failure in comparative 
tests.  Id.

A moderately severe disability of the muscles is 
characterized by evidence of a through and through or deep 
penetrating wound by a high velocity missile of small size or 
a large missile of low velocity, with debridement or with 
prolonged infection, or with sloughing of soft parts, or 
intermuscular cicatrization.  Service department records or 
other sufficient evidence showing hospitalization for a 
prolonged period in service for treatment of a wound of 
severe grade should be considered.  Records in the file of 
consistent complaints of cardinal symptoms of muscle wounds 
should also be noted.  Evidence of unemployability due to an 
inability to keep up with work requirements may be 
considered.  Objective findings should include relatively 
large entrance and (if present) exit scars so situated as to 
indicate the track of a missile through important muscle 
groups.  Indications on palpation of moderate loss of deep 
fascia, or moderate loss of muscle substance or moderate loss 
of normal firm resistance of muscles compared with the sound 
side may be considered.  Tests of strength and endurance of 
the muscle groups involved may also give evidence of marked 
or moderately severe loss.  Id.

A severe disability of the muscles is characterized by 
evidence of through and through or deep penetrating wound due 
to a high velocity missile, or large or multiple low velocity 
missiles, or explosive effect of a high velocity missile, or 
shattering bone fracture with extensive debridement or 
prolonged infection and sloughing of soft parts, 
intermuscular binding and cicatrization.  Service department 
records or other sufficient evidence showing hospitalization 
for a prolonged period in service for treatment of a wound of 
severe grade should be considered.  Records in the file of 
consistent complaints of cardinal symptoms of muscle wounds 
should also be noted.  Evidence of unemployability due to an 
inability to keep up with work requirements may be 
considered.  Id.

Objective evidence of severe disability includes extensive 
ragged, depressed, and adherent scars of skin so situated as 
to indicate wide damage to muscle groups in the track of a 
missile.  Palpation shows moderate or extensive loss of deep 
fascia or of muscle substance.  Soft or flabby muscles in 
wound area.  Muscles do not swell and harden normally in 
contraction.  Tests of strength or endurance compared with 
the sound side or of coordinated movements indicate severe 
impairment of function.  If present, the following are also 
signs of severe muscle disability: (A) X-ray evidence of 
minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the missile.  
(B) Adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle.  (C) Diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests.  (D) Visible or measurable atrophy.  
(E) Adaptive contraction of an opposing group of muscles.  
(F) Atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle.  (G) Induration or atrophy of an entire 
muscle following simple piercing by a projectile.   Id.

531
1
Group XI.
Rating

Function: Propulsion, plantar flexion of foot (1); 
stabilization of arch (2, 3); flexion of toes (4, 5); 
flexion of knee (6). 
Posterior and lateral crural muscles, and muscles of 
the calf:  Triceps surae (gastrocnemius and soleus);  
tibialis posterior;  peroneus longus;  peroneus 
brevis;  flexor hallucis longus;  flexor digitorum 
longus;  popliteus;  plantaris. 

 Severe
30

 Moderately Severe
20

 Moderate
10

 Slight
0
38 C.F.R. § 4.73, Diagnostic Code 5311 (2007).

The term "incomplete paralysis" indicates a degree of lost 
or impaired function substantially less than the type 
picture for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  The ratings for the peripheral nerves are 
for unilateral involvement; when bilateral the rating should 
include the application of the bilateral factor.  38 C.F.R. 
§ 4.124a (2007).

Internal popliteal nerve (tibial).
852
4
Paralysis of:
Rating

Complete; plantar flexion lost, frank 
adduction of foot impossible, flexion and 
separation of toes abolished; no muscle in 
sole can move; in lesions of the nerve high in 
popliteal fossa, plantar flexion of foot is 
lost
40

Incomplete:

  Severe
30

  Moderate
20

  Mild
10
38 C.F.R. § 4.124a, Diagnostic Code 8524 (2007).

During the course of this appeal VA regulations for the 
evaluation of skin disabilities were revised, effective 
August 30, 2002.  See 67 Fed. Reg. 49590-49599 (July 31, 
2002) and corrections 67 Fed. Reg. 58448-58449 (Sept. 16, 
2002).  These revisions included new criteria for scars 
applicable to the present claim.  

7801
Scars, other than head, face, or neck, that are 
deep or that cause limited motion: 
Rating
 
Area or areas exceeding 144 square inches (929 
sq.cm.).
40
 
Area or areas exceeding 72 square inches (465 
sq. cm.).
30
 
Area or areas exceeding 12 square inches (77 
sq. cm.).
20
 
Area or areas exceeding 6 square inches (39 sq. 
cm.).
10
Note (1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with Sec. 4.25 of this part. 
Note (2): A deep scar is one associated with underlying soft 
tissue damage. 
38 C.F.R. § 4.118, Diagnostic Code 7801 (effective August 30, 
2002).
 
Based upon the evidence of record, the Board finds the 
veteran's residuals of shell fragment wounds to the right leg 
and posterior portions of the right foot with retained 
foreign body, involving Muscle Group XI, are most 
appropriately rated under the criteria of Diagnostic Code 
5311.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (Court 
held that VA's choice of diagnostic code should be upheld so 
long as it is supported by explanation and evidence).  It is 
significant to note that ratings for muscle injuries and 
peripheral nerve paralysis of the same body part may not be 
combined, unless the injuries affect entirely different 
functions.  See 38 C.F.R. § 4.55(a).  To the extent the 
veteran has a neurologic impairment as a result of his right 
lower extremity wounds, the evidence does not demonstrate the 
affect of a function entirely different from the injury to 
Muscle Group XI nor is there evidence of more than mild 
incomplete paralysis.  

The Board finds the veteran's disability is presently 
manifested by no more than a moderate injury to Muscle Group 
XI.  The service medical records do not show that the initial 
injury involved a through and through or deep penetrating 
wound, prolonged infection, sloughing of soft parts, or 
intramuscular scarring.  There was no evidence of a loss of 
deep fascia, muscle substance, or normal firm resistance of 
muscles, strength, or endurance compared to the sound side.  
The overall evidence does not show muscle damage consistent 
with criteria that is indicative of moderately severe or 
severe muscle damage.

Recent examinations have revealed no evidence of any 
significant residual muscle injury to the right lower 
extremity at issue on appeal.  Although the veteran was noted 
to have muscle pain in the right ankle, there was no evidence 
of atrophy, impairment of coordination, uncertainty of 
movement, or reflex impairment due to a muscle injury on any 
of the VA examinations conducted.  The examiners specifically 
noted that right ankle pain did not affect any of on his 
daily activities.

The Board finds, however, that a separate rating is warranted 
for deep scars to the right lower extremity based upon the 
amended rating criteria added effective August 30, 2002.  The 
medical evidence shows the veteran's residual scars include 
scars that are deep and adherent with an area of involvement 
less than 77 square centimeters.  Therefore, entitlement to a 
separate 10 percent rating, but no higher, is warranted.

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to this service-connected disorder that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating.  The veteran's service-connected 
disorder on appeal is adequately rated under the available 
schedular criteria.  The objective findings of physical 
impairment are well documented.  The Board finds the overall 
evidence of record as to this disability is not indicative of 
a marked interference with employment.  Therefore, referral 
by the RO to the Chief Benefits Director of VA's Compensation 
and Pension Service, under 38 C.F.R. § 3.321, is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  
The preponderance of the evidence does not demonstrate that 
any higher ratings or additional separate ratings are 
warranted.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
residuals of shell fragment wounds to the right leg and 
posterior portions of the right foot with retained foreign 
body, involving Muscle Group XI, is denied.

Entitlement to a separate compensable rating for deep scars, 
residuals of shell fragment wounds to the right lower 
extremity, based upon the amended rating criteria added 
effective August 30, 2002, is allowed.


REMAND

The provisions of the VCAA as interpreted by the Court are 
applicable to this case.  The veteran was notified of the 
provisions of the VCAA and how it applied to his service 
connection claim by correspondence dated in September 2006.  
The Board finds, however, that the claim must be adjudicated 
de novo, to include consideration as to whether any present 
nonservice-connected hip or knee disability has been 
aggravated by a service-connected disability under the 
provisions of 38 C.F.R. § 3.310(a) (2007).  

In addition, as a statement of the case has not been issued 
from the veteran's disagreement with the March 1998 rating 
decision denying entitlement to service connection for 
bilateral knee and hip disabilities as secondary to shell 
fragment wounds of the right leg and foot, the Board finds 
additional development is also required.  Manlincon v. West, 
12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should conduct additional 
development as necessary for an adequate 
determination of the veteran's claim for 
entitlement to service connection for 
bilateral knee and hip disabilities as 
secondary to shell fragment wounds of the 
right leg and foot.  The claim must be 
adjudicated de novo, to include 
consideration as to whether any present 
nonservice-connected hip or knee 
disability has been aggravated by a 
service-connected disability under the 
provisions of 38 C.F.R. § 3.310(a) 
(2007).  

2.  Thereafter, the veteran should be 
provided a statement of the case on the 
issue of entitlement to service 
connection for bilateral knee and hip 
disabilities as secondary to shell 
fragment wounds of the right leg and 
foot.  The veteran and his representative 
should be apprised that to perfect the 
appeal on this issue for Board review he 
must submit a substantive appeal.  The 
requisite period of time for a response 
should be allowed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


